                             Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 1 of 41



                      1      LEXINGTON LAW GROUP
                             Howard Hirsch, State Bar No. 213209
                      2      Ryan Berghoff, State Bar No. 308812
                             Meredyth Merrow, State Bar No. 328337
                      3      503 Divisadero Street
                             San Francisco, CA 94117
                      4      Telephone: (415) 913-7800
                             Facsimile: (415) 759-4112
                      5      hhirsch@lexlawgroup.com
                             rberghoff@lexlawgroup.com
                      6      mmerrow@lexlawgroup.com
                      7      LAW OFFICE OF GIDEON KRACOV
                             Gideon Kracov, State Bar No. 179815
                      8      801 S. Grand Ave., 11th Floor
                             Los Angeles, CA 90017
                      9      Telephone: (213) 629-2071
                             Facsimile: (213) 623-7755
                   10        gk@gideonlaw.net
                   11        Attorneys for Plaintiff
                             GREENPEACE, INC.
                   12

                   13

                   14                                      UNITED STATES DISTRICT COURT
                   15                         NORTHERN DISTRICT OF CALIFORNIA - OAKLAND
                   16

                   17
                             GREENPEACE, INC.,                                            Case No. 3:21-CV-00754-MMC
                   18
                                                       Plaintiff,                         FIRST AMENDED COMPLAINT
                   19
                                    v.
                   20
                             WALMART INC,
                   21
                                                       Defendant.
                   22

                   23

                   24

                   25

                   26

                   27

                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R

                                                         FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                                 Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 2 of 41



                      1              Plaintiff Greenpeace, Inc. (“Plaintiff” or “Greenpeace”), based on information, belief, and
                      2      investigation of its counsel, except for information based on knowledge, hereby alleges:
                      3                                               INTRODUCTION
                      4              1.     The problems associated with plastic pollution are increasing on a local, national,
                      5      and global scale. This affects the amount of plastic in the ocean, in freshwater lakes and streams,
                      6      on land, and in landfills. Nearly 90% of plastic waste is not recycled, with billions of tons of
                      7      plastic becoming trash and litter.1 According to a new study, at least 1.2 to 2.5 million tons of
                      8      plastic trash from the United States were dropped on lands, rivers, lakes and oceans as litter, were
                      9      illegally dumped, or were shipped abroad and then not properly disposed of.2 As consumers
                   10        become increasingly aware of the problems associated with plastic pollution, they are
                   11        increasingly susceptible to marketing claims reassuring them that the plastic used to make and
                   12        package the products that they purchase is recyclable. Many consumers concerned with the
                   13        proliferation of plastic pollution actively seek to purchase products and packaging that are either
                   14        compostable or recyclable to divert such waste from the ocean, their communities, landfills, and
                   15        incinerators. Seeking to take advantage of consumers’ concerns, defendant Walmart, Inc.
                   16        (“Defendant”) markets and sells a variety of single-use plastic products and packaging that are
                   17        labeled as recyclable, when such plastic is rarely, if ever, recycled.
                   18                2.     This Complaint seeks to remedy Defendant’s unlawful, unfair, and deceptive
                   19        business practices with respect to the advertising, marketing, and sales of plastic products or
                   20        plastic packaging that are: (A) made from plastics #3-7 or unidentified plastic; (B) sold under
                   21

                   22

                   23

                   24
                             1
                               Tom Udall and Alan Lowenthal, Op-Ed: More than 90% of U.S. plastic waste is never recycled.
                   25        Here’s how we can change that, L.A. TIMES (Feb. 21, 2020, 3:01 AM)
                             https://www.latimes.com/opinion/story/2020-02-21/plastic-waste-never-recycled-u-s (last
                   26        accessed Dec. 7, 2020).
                             2
                   27          Associated Press, Study: 1 to 2 million tons a year of U.S. plastic trash goes astray, L.A. TIMES
                             (Oct. 30, 2020, 11:03 AM) https://www.latimes.com/world-nation/story/2020-10-30/study-1-to-2-
                   28        million-tons-of-us-plastic-trash-goes-astray (last accessed Dec. 7, 2020).
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                                -1-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                                 Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 3 of 41



                      1      Defendant’s own private label brands;3 and (C) labeled as “recyclable” (the “Products”).4 The
                      2      Products are advertised, marketed, and sold as recyclable. However, the Products are not in fact
                      3      recyclable because consumers do not have access to recycling programs that accept the Products,
                      4      the Products cannot be separated or recovered from the general waste stream and sorted into the
                      5      correct materials bale by material recovery facilities (“MRFs”), and there are no end markets to
                      6      reuse the Products or to convert the Products into a material that can be reused or used in
                      7      manufacturing or assembling another item. Despite Defendant’s extensive marketing and
                      8      advertising of the Products as recyclable, most of the Products typically end up in landfills,
                      9      incinerators, communities, or the natural environment. Defendant’s representations that the
                   10        Products are recyclable are material, false, misleading, and likely to deceive members of the
                   11        public. These representations also violate California’s legislatively declared policy against
                   12        misrepresenting the environmental attributes of products.
                   13                3.     Defendant thus violated and continues to violate California’s Unfair Competition
                   14        Law (“UCL”), Business and Profession Code § 17200, et seq., based on fraudulent, unlawful and
                   15        unfair acts and practices, as well as the California False Advertising Law, Cal. Bus. & Prof. Code
                   16        § 17500, et seq. and the Environmental Marketing Claims Act, Cal. Bus. & Prof. Code § 17580.5.
                   17

                   18
                             3
                               Examples of Defendant’s private label brands include, but are not limited to: Great Value,
                   19        Allswell, Atheletic Works, Bonobos, Equate, EV1, Everstart, George, Holiday Time, Mainstays,
                             Marketside, No Boundaries, Onn, Ozark Trail, Parent’s Choice, Scoop, SwissTech, Time and
                   20        Tru, and Wonder Nation.
                             4
                   21          Non-exclusive examples of the Products include, but are not limited to: Great Value Organic
                             Cinnamon Applesauce Cups, 24 oz, 6 Count, Walmart #556055661, UPC No. 0-7874213534-2,
                   22        Product No. 136051; Great Value Diced Mangos In 100% Juice, 4 oz, 4 Count, Walmart
                             #562987172, UPC No. 0-7874215803-7, Product No. 142059; Great Value Organic Diced
                   23        Peaches & Pears, 16 oz., 4 Count, Walmart #562987178, UPC No. 0-7874223615-5, Product No.
                             142059; Great Value Premium Forks, 48 Count, Walmart #438491, UPC No. 0-7874211675-4,
                   24        Product No. 042499; Great Value Premium Clear Cutlery Knives, 48 Count, Walmart #438505,
                             UPC No. 0-7874211670-9, Product No. 042499; Great Value Premium Assorted Silver Cutlery,
                   25        36 count, Walmart #565175504; Great Value Snack Cups, 9 oz, 80 Count, Walmart #443461,
                             UPC No. 0-681131925532, Manufacturer No. 6386717; Great Value Everyday Party Cups, 18 oz,
                   26        20 Count, Walmart #443482, UPC No. 0-78742049090, Manufacturer No. 6386484; Great Value
                             Extra Virgin Olive Oil Cooking Spray, 7 oz., 3 Pack, UPC No. 0-7874206043-9, Product No.
                   27        928333; Great Value Ultimate Fresh Scent Booster, Blooming Lavender, 14.8 oz, Walmart
                             #575777817, UPC No. 0-7874233153-9, Product No. 03604; and Great Value Plastic Party Cups,
                   28        18 oz, 120 Count, Walmart #557007144, UPC No. 0-7874218708-2, Product No. 437462.
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -2-
                                                       FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 4 of 41



                      1             4.        Plaintiff has no adequate remedy at law for the injuries currently being suffered as
                      2      an award of monetary damages would not prohibit Defendant’s false, misleading, and deceptive
                      3      statements in California. If an injunction is not granted, Plaintiff will suffer irreparable injury
                      4      because it will continue to spend money, staff time and other organizational resources to combat
                      5      Defendant’s false and misleading representations in California and to inform the public that the
                      6      Products are not recyclable in California. In addition, plastic pollution caused by Defendant’s
                      7      sale of the Products in California and the resulting harms to California waters, coasts,
                      8      communities, and marine life will continue to negatively impact Greenpeace’s efforts to protect
                      9      these critical resources. California consumers may also contaminate the recycling stream by
                   10        unknowingly placing the Products in their recycling bins, preventing legitimately recyclable
                   11        products from being recycled. Thus, Plaintiff seeks an order enjoining Defendant’s acts of unfair
                   12        competition and other fraudulent, unlawful, and unfair acts and practices in California, which
                   13        serves the public interest by protecting the environment and the integrity of the recycling stream
                   14        and by preventing Defendant from gaining an unfair advantage over companies that do not
                   15        misrepresent their products as recyclable.
                   16                                                       PARTIES
                   17               5.        Plaintiff Greenpeace Inc. is a non-profit, public interest organization established
                   18        pursuant to section 501(c)(4) of the Internal Revenue Code, and headquartered in Washington,
                   19        D.C. Greenpeace has worked to combat plastic pollution, to protect California coasts and marine
                   20        life from myriad harms related to plastic pollution, and to ensure that consumers are not misled by
                   21        environmental marketing claims. Greenpeace has standing to bring this action because
                   22        Defendant’s actions of misrepresenting the environmental benefits of its Products by marketing
                   23        and selling the Products as recyclable in California have frustrated Greenpeace’s mission to
                   24        protect the natural environment and have caused Greenpeace to spend money, staff time, and
                   25        other organizational resources in California in response to that frustration of purpose. Thus,
                   26        Greenpeace has lost money or property and has suffered an injury in fact due to Defendant’s
                   27        actions of using false, misleading, and deceptive labels regarding the recyclability of its Products
                   28        in California.
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                                 -3-
                                                         FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 5 of 41



                      1             6.      Greenpeace was formed in 1971 as a global, independent campaigning
                      2      organization that uses peaceful protest and creative communication to expose global
                      3      environmental problems and promote solutions that are essential to a green and peaceful future.
                      4      Greenpeace campaigns are science-based and centered on the core values of justice, equity, and
                      5      inclusion. Greenpeace pursues its mission through research, reports, surveys, policy proposals,
                      6      government outreach and lobbying, coalition building and allyship, advocacy, education, public
                      7      demonstrations and rallies, protests, litigation, and press and public outreach. Greenpeace also
                      8      has many supporters with whom Greenpeace communicates through blog posts, social media,
                      9      emails, phone calls, text messages, webinars, and dedicated supporter mobilization.
                   10               7.      A core aspect of Greenpeace’s mission is to educate the public on issues that they
                   11        are either unaware of or misled about. Nearly every Greenpeace campaign involves educating
                   12        consumers on the causes, impacts, and alternatives to products or processes that damage public
                   13        health, the environment, or human rights. Examples of such Greenpeace campaigns include, but
                   14        are not limited to, educating the public with respect to the hazards of bleached paper products,
                   15        chemical additives in plastic toys and household products, mercury in fish, and ozone-depleting
                   16        substances in refrigerators.
                   17               8.      As part of its many educational campaigns, for over three decades Greenpeace has
                   18        engaged in various efforts to expose corporate greenwashing that deceives consumers into
                   19        thinking their products or processes are environmentally friendly or benign. Greenpeace has
                   20        worked tirelessly to expose examples of corporate greenwashing to protect consumers from false
                   21        and misleading information related to the environmental benefits of products. Greenpeace has led
                   22        campaigns against oil companies, electronic manufacturers, and consumer good corporations and
                   23        retailers for touting the environmental benefits of their products when, in fact, the products
                   24        manufactured and sold by such companies caused significant environmental harm. Greenpeace
                   25        advocates for consumers to prevent corporate greenwashing and educates the public on such
                   26        greenwashing so that consumers have the information available to make informed decisions about
                   27        the environmental impacts of their purchases.
                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                                -4-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 6 of 41



                      1             9.      Greenpeace has been working to prevent the proliferation of plastic pollution for
                      2      nearly four decades. Greenpeace has had numerous campaigns related to plastic pollution,
                      3      including but not limited to educating consumers on greenwashing statements that certain plastic
                      4      was biodegradable or recyclable when it was not, exposing the shipment of plastic waste to
                      5      developing countries, seeking to replace polyvinyl chloride plastic with less toxic alternatives,
                      6      exposing the health problems associated with incinerating plastic, and reducing or eliminating
                      7      single-use plastic packaging because of its impacts on the marine ecosystem, the climate,
                      8      communities, and human health.
                      9             10.     Greenpeace’s campaigns related to plastic holistically focus on the lifecycle of
                   10        plastic, from the harmful feedstock chemicals used to make plastic to the sheer amount of single-
                   11        use plastic generated and ultimately discarded. Greenpeace cares deeply about the proliferation
                   12        of plastic because it has witnessed the harmful effects of plastic pollution on various ecosystems
                   13        and human health. The goals of Greenpeace’s climate and oceans campaigns call for solutions
                   14        that include drastically reducing the use of single-use plastic and finding alternatives to plastic
                   15        products and packaging, reusing plastic products when no other alternatives are available, and
                   16        properly recycling products if they cannot be eliminated or reused.
                   17               11.     Greenpeace’s campaigns related to plastic pollution also include educating the
                   18        public about false environmental marketing claims, such as informing the public about the low
                   19        amount of plastic that is actually recycled and instead ends up in landfills, incinerators,
                   20        communities, or the natural environment. Thus, while investigating the low recycling rates of
                   21        plastic products, Greenpeace has simultaneously analyzed recyclable representations present on
                   22        the labels of products sold by major retailers and manufacturers. Greenpeace has spent, and
                   23        continues to spend, substantial time and money engaging with retailers and consumer product
                   24        companies to encourage them to reduce the amount of non-recyclable plastic used in their
                   25        products and packaging, and to discourage them from misleading consumers about the
                   26        recyclability of the plastic they do use. Many of these campaign activities have been based in
                   27        California, and many of those California-based activities have been directed at Defendant.
                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                                -5-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                                 Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 7 of 41



                      1              12.    A company’s size and scope affect its plastic footprint, and due to Defendant’s
                      2      large volume of products made from or packaged in plastic, Greenpeace determined that
                      3      Defendant is responsible for a substantial amount of plastic pollution. In late 2018, Greenpeace
                      4      began research on the plastic and recycling policies and practices of Defendant and other retailers,
                      5      leading to the June 2019 release of Packaging Away the Planet.5 Packaging Away the Planet was
                      6      a report published by Greenpeace, including significant input from Greenpeace’s California-based
                      7      staff, that evaluated the plastic footprint of major U.S. grocery retailers, including Defendant.
                      8      During the time period that Greenpeace was preparing the Packaging Away the Planet report,
                      9      Greenpeace spent money, staff time, and other resources organizing its supporters to raise
                   10        awareness of Defendant’s contribution to the proliferation of plastic pollution. For example, on
                   11        February 6, 2019, Greenpeace organized a “day of action” in which supporters photographed
                   12        Defendant’s plastic pollution in Los Angeles, California and St. Petersburg, Florida to highlight
                   13        the amount of single-use plastic pollution generated by Defendant. Greenpeace also created a
                   14        petition and paid for it to be circulated on Facebook through Facebook Ads requesting Defendant
                   15        to “ditch plastic packaging” and sent out numerous posts to its Twitter followers regarding
                   16        Defendant’s failure to reduce single-use plastic. Greenpeace spent approximately $43,430 on the
                   17        advertisements, which included advertisements in California.
                   18                13.    Greenpeace’s investigation of Defendant’s recycling representations has largely
                   19        been based in California. Greenpeace has five staff members located in California that were
                   20        heavily involved in investigating Defendant and exposing its practice of misrepresenting the
                   21        recyclability of the Products, including its Senior Oceans Campaigner (formerly the Senior
                   22        Plastics Campaigner), two National Mobilization Organizers, Senior National Organizer, and
                   23        Program Operations Specialist. Each one of these staff members spent a significant amount of
                   24        time in California to counter Defendant’s false recycling representations present on the labels of
                   25

                   26        5
                              David Pinsky and James Mitchell, Packaging Away the Planet: U.S. Grocery Retailers and the
                   27        Plastic Pollution Crisis, GREENPEACE REPORTS, June 11, 2019,
                             https://www.greenpeace.org/usa/reports/packaging-away-the-planet-2019/ (last accessed Mar. 25,
                   28        2021).
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                                -6-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 8 of 41



                      1      Products it sold in California. For example, Greenpeace’s California-based staff drafted a survey
                      2      which was sent by Greenpeace staff from California to various companies, including Defendant.
                      3      That survey asked Defendant to respond to questions regarding its plastic use policies and
                      4      practices, including questions regarding its labeling practices with respect to the recyclability of
                      5      single-use plastics. Following that survey, California-based Greenpeace staff had other written
                      6      and verbal communications with Defendant regarding its responses to the survey.
                      7             14.     For example, Greenpeace’s Senior Plastics Campaigner spent scores of hours of
                      8      his time engaging with Defendant on plastics issues, including communications to discourage
                      9      Defendant from mislabeling the Products as recyclable. Greenpeace’s Senior Plastics
                   10        Campaigner—who was based in Oakland, California from September 2017 to January 2021—
                   11        was the lead author on Greenpeace’s Packaging Away the Planet report, which included a ranking
                   12        of Defendant’s plastic pollution footprint. The Senior Plastics Campaigner communicated with
                   13        Defendant to share the survey mentioned above, answer questions, provide updates, and seek
                   14        clarification on issues related to Defendant’s plastic footprint. In October 2019, Greenpeace’s
                   15        Senior Plastics Campaigner sent an email from California to Defendant explicitly discussing the
                   16        issues related to Defendant’s misleading recycling representations and informed Defendant that
                   17        its labels do not meet the standards in the Green Guides. Accordingly, Greenpeace’s Senior
                   18        Plastics Campaigner, as well as Greenpeace’s other California-based staff members, diverted a
                   19        significant amount of time in California to engage with Defendant on plastics issues instead of
                   20        spending their time on Greenpeace’s multitude of other plastic pollution campaigns.
                   21               15.     Likewise, Greenpeace’s Truth in Recyclable Labels Campaign involves the
                   22        participation of Greenpeace’s entire plastic campaign team, including several California-based
                   23        staff. That campaign, which is ongoing, seeks to ensure that corporate marketing efforts aimed at
                   24        representing the recyclability of products and packaging to consumers are accurate and legal.
                   25        Greenpeace uncovered evidence of problematic marketing claims with respect to recyclability in
                   26        California and elsewhere in the United States involving several retailers and consumer goods
                   27        companies, including Defendant. Greenpeace staff in California shared documentation with
                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                                -7-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 9 of 41



                      1      companies and set up conversations to discuss its findings and to ensure appropriate changes were
                      2      made.
                      3              16.    For instance, in August 2019, Greenpeace hired a recycling consultant for its Truth
                      4      in Recyclable Labels Campaign. The contract for the consultant ran from August 8, 2019 to
                      5      December 31, 2019, and Greenpeace paid the consultant $25,000 for her work. The consultant’s
                      6      deliverables included: (1) a recycling briefing document (in PowerPoint) which describes the U.S.
                      7      federal regulatory approach, existing product industry programs, recycling market changes,
                      8      current lawsuits and the technical basis for claiming deceptive labeling; and (2) campaign briefs
                      9      (in PowerPoint with photos) to enable Greenpeace to engage with product and retail companies to
                   10        correct labeling of plastic products. For the second deliverable, Greenpeace requested that the
                   11        consultant identify three companies for campaigns based on egregious labeling practices on
                   12        plastic products that are not recyclable. Defendant was subsequently identified as one of the three
                   13        companies to target, and the consultant and Greenpeace staff (including California-based
                   14        Greenpeace staff) spent a significant amount of time and resources analyzing and investigating
                   15        Defendant’s recyclability representations on the labels of Products sold in California.
                   16        Approximately 15% of the consultant’s time was dedicated to investigating Defendant.
                   17                17.    Greenpeace spent money, staff time, and other organizational resources managing
                   18        the consultant. For example, Greenpeace’s Oceans Campaign Director was responsible for
                   19        managing the consultant and dedicated at least ten hours of his time working with the consultant
                   20        to investigate Defendant. Greenpeace’s Oceans Campaign Director and the consultant had
                   21        several discussions regarding conducting research on retailers and manufacturers large enough to
                   22        be significant players in addressing the plastic pollution crisis, including Defendant.
                   23                18.    On October 6, 2019, as part of the work for Greenpeace under the contract, the
                   24        consultant visited a Walmart store located at 30491 Av. De Las Flores, Rancho Santa Margarita,
                   25        CA 92688. The consultant took numerous photographs of the Products, including the following:
                   26        Great Value Organic Cinnamon Applesauce Cups, 24 oz, 6 Count, Walmart #556055661, UPC
                   27        No. 0-7874213534-2, Product No. 136051; Great Value Diced Mangos In 100% Juice, 4 oz, 4
                   28        Count, Walmart #562987172, UPC No. 0-7874215803-7, Product No. 142059; Great Value
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -8-
                                                       FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 10 of 41



                      1      Organic Diced Peaches & Pears, 16 oz., 4 Count, Walmart #562987178, UPC No. 0-7874223615-
                      2      5, Product No. 142059; Great Value Premium Forks, 48 Count, Walmart #438491, UPC No. 0-
                      3      7874211675-4, Product No. 042499; Great Value Premium Clear Cutlery Knives, 48 Count,
                      4      Walmart #438505, UPC No. 0-7874211670-9, Product No. 042499; Great Value Premium
                      5      Assorted Silver Cutlery, 36 count, Walmart #565175504; Great Value Snack Cups, 9 oz, 80
                      6      Count, Walmart #443461, UPC No. 0-681131925532, Manufacturer No. 6386717; Great Value
                      7      Everyday Party Cups, 18 oz, 20 Count, Walmart #443482, UPC No. 0-78742049090,
                      8      Manufacturer No. 6386484; Great Value Extra Virgin Olive Oil Cooking Spray, 7 oz., 3 Pack,
                      9      UPC No. 0-7874206043-9, Product No. 928333; Great Value Ultimate Fresh Scent Booster,
                   10        Blooming Lavender, 14.8 oz, Walmart #575777817, UPC No. 0-7874233153-9, Product No.
                   11        03604; and Great Value Plastic Party Cups, 18 oz, 120 Count, Walmart #557007144, UPC No. 0-
                   12        7874218708-2, Product No. 437462.
                   13               19.     On October 27, 2019, the consultant prepared a 20-page PowerPoint report for
                   14        Greenpeace required by her contract that included many of the photographs taken at the Walmart
                   15        store located in Rancho Santa Margarita, CA. The report was based on the consultant’s
                   16        investigation in California. Greenpeace staff located in California then spent a significant amount
                   17        of time reviewing the report and further investigating Defendant in California.
                   18               20.     Based on the consultant’s work and the time spent by Greenpeace staff members,
                   19        including the staff members located in California, Greenpeace determined that Defendant
                   20        frustrated Greenpeace’s purpose by misleading consumers about the environmental benefits of the
                   21        Products. But for the report prepared by the consultant based on recyclable representations on the
                   22        labels of Products sold by Defendant in California and the time spent by Greenpeace staff
                   23        members located in California, Greenpeace would not have included Defendant in its Truth in
                   24        Recyclable Labels Campaign. Thus, Greenpeace diverted money, staff time, and other
                   25        organizational resources to fund and manage the consultant and further investigate Defendant’s
                   26        recycling representations, which would have been used for Greenpeace’s other campaigns,
                   27        including its other plastic campaigns.
                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -9-
                                                       FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                                 Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 11 of 41



                      1              21.     Further investigation of Defendant by Greenpeace staff members, including staff
                      2      members located in California, revealed that the Products identified by the consultant were just
                      3      the tip of the iceberg. Greenpeace determined that Defendant had an extensive and long-term
                      4      campaign misrepresenting the recyclability of Products in California. Defendant has
                      5      misrepresented the recyclability of the Products in California since at least 2019 and sells the
                      6      Products at all its stores in California and on its website, which sells Products to California
                      7      consumers.
                      8              22.     Greenpeace has also published reports and surveys documenting the low recycling
                      9      rates of various plastic products, including a comprehensive U.S. Survey of Plastics Recyclability
                   10        entitled Circular Claims Fall Flat, published on February 18, 2020 (the “CCFF Report”).6 The
                   11        CCFF Report is a thorough survey of plastic product waste collection, sortation, and reprocessing
                   12        in the United States to determine the legitimacy of recyclable claims and labels on consumer
                   13        single-use plastic products. The survey was based on current conditions in October 2019 to
                   14        January 2020 and U.S. Federal Trade Commission guidelines. The survey directly evaluated
                   15        Defendant’s recyclability labels and Defendant’s packaging design guides for recyclability, as
                   16        well as numerous other recycling guides. A portion of the CCFF Report analyzes the
                   17        recyclability of single-use plastic in California, which was prepared with the help of Greenpeace
                   18        staff located in California.
                   19                23.     After initially spending money, staff time, and other organizational resources to
                   20        specifically investigate Defendant’s recyclable representations in California, Greenpeace diverted
                   21        additional resources to inform Defendant of its false and misleading recycling representations.
                   22        For instance, in March 2020, Greenpeace’s Senior Plastics Campaigner drafted and sent an email
                   23        in California to Defendant regarding the implications of the CCFF Report, which described the
                   24        low rate of recyclability for products that Defendant labeled as recyclable. From California,
                   25

                   26        6
                              John Hocevar, Circular Claims Fall Flat: Comprehensive U.S. Survey of Plastics Recyclability,
                   27        GREENPEACE REPORTS, Feb. 18, 2020, https://www.greenpeace.org/usa/wp-
                             content/uploads/2020/02/Greenpeace-Report-Circular-Claims-Fall-Flat.pdf (last accessed Dec. 7,
                   28        2020).
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -10-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 12 of 41



                      1      Greenpeace’s Senior Plastics Campaigner then arranged for a meeting with Defendant and
                      2      various other retailers at an industry conference to discuss recyclable representations on plastic
                      3      products. Greenpeace has since published press releases identifying Defendant’s false and
                      4      misleading recyclable representations to inform the public of such issues.
                      5             24.     Because Greenpeace’s mission involves ensuring consumers are not misled by
                      6      environmental marketing claims and protecting the natural environment from plastic pollution.
                      7      Defendant’s use of false, misleading, and deceptive claims regarding the recyclability of its
                      8      Products in California and elsewhere in the United States has frustrated Greenpeace’s purpose.
                      9      Defendant’s continued use of misleading and deceptive recyclability claims serves to confuse
                   10        consumers about plastic products and packaging and gives them a false sense that they are doing
                   11        something good for the environment when they purchase Defendant’s Products and then place
                   12        them into their recycling bins. Defendant’s frustration of Greenpeace’s purpose has forced
                   13        Greenpeace to spend money, staff time, and other organizational resources pressuring Defendant
                   14        to stop using misleading labels on its single-use plastic packaging. Greenpeace also spent a
                   15        significant amount of money, staff time, and other organizational resources to educate its
                   16        supporters, the public, and the media that a Product labeled by Defendant as recyclable is actually
                   17        unlikely to be recycled in California or elsewhere in the United States. Greenpeace would have
                   18        used its money, staff time, and organizational resources on other campaigns related to plastic
                   19        pollution, but the large number of Defendant’s false recycling representations in California
                   20        required Greenpeace to focus its attention on Defendant’s actions in California. These actions
                   21        have caused Greenpeace to lose money or property and it has therefore suffered an injury in fact.
                   22               25.     Absent relief from this Court, Plaintiff will suffer irreparable injury because it will
                   23        continue to spend money, staff time, and other organizational resources to combat Defendant’s
                   24        false and misleading representations in California and to inform the public that the Products are
                   25        not recyclable in California. In addition, plastic pollution caused by Defendant’s sale of the
                   26        Products in California and the resulting harms to California waters, coasts, communities, and
                   27        marine life will continue to negatively impact Greenpeace’s efforts to protect these critical
                   28        resources. Thus, relief from this Court is in the public interest and is necessary to further
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -11-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                                 Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 13 of 41



                      1      Greenpeace’s mission of ensuring consumers are not misled by false environmental marketing
                      2      claims in California.
                      3              26.    Defendant Walmart, Inc. is a Delaware corporation with its principal place of
                      4      business in Bentonville, Arkansas. Defendant Walmart, Inc. manufactures, distributes, markets,
                      5      and sells the Products in California. Defendant has a significant presence in California, with 142
                      6      Supercenters, 71 Discount Stores, 78 Neighborhood Markets and other small formats, and 29
                      7      Clubs.7 In total, Defendant has 320 locations in California, making California its third largest
                      8      market.
                      9                                        JURISDICTION AND VENUE
                   10                27.    By removing this case to federal court, Defendant has alleged that this Court has
                   11        jurisdiction over the claims asserted herein pursuant to 28 U.S.C. §§ 1331, 1332(a) and 1441. See
                   12        Notice of Removal, filed Jan. 29, 2021 [ECF Docket No. 1].
                   13                28.     This Court has jurisdiction over Defendant because it is a corporation or other
                   14        entity that has sufficient minimum contacts in California, is a citizen of California, or otherwise
                   15        intentionally avails itself of the California market either through the distribution, sale or
                   16        marketing of the Products in the State of California or by having a facility located in California so
                   17        as to render the exercise of jurisdiction over it by the California courts consistent with traditional
                   18        notions of fair play and substantial justice. Because California is Defendant’s third largest market
                   19        with approximately 320 locations, Defendant purposefully directs its activities toward California
                   20        and purposefully avails itself of the privileges of conducting activities in California.
                   21                29.    In addition, the claims in this case arise out of Defendant’s California-related
                   22        activities. Defendant markets and sells the Products in California at its 320 California locations
                   23        as well as its website, which sells the Products to California consumers. While the Products are
                   24        marketed and sold in California by Defendant, the Products are not recyclable in California.
                   25

                   26        7
                              Walmart Inc. Form 10-K for Fiscal Year Ended Jan. 31, 2021, EDGAR U.S. S.E.C. Ann. Rep.
                   27        202, Commission File No. 001-06991 at p. 24, available at:
                             https://www.sec.gov/ix?doc=/Archives/edgar/data/104169/000010416921000033/wmt-
                   28        20210131.htm#.
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -12-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 14 of 41



                      1      Greenpeace has spent significant money, staff time, and other organizational resources in
                      2      California to counter Defendant’s false and misleading recyclability representations on Products
                      3      sold in California. Thus, Greenpeace’s claim that Defendant deceptively markets, advertises, and
                      4      sells Products in California labeled as recyclable that are, in fact, not recyclable in California arise
                      5      out of Defendant’s activities in California.
                      6             30.      Venue in the County of Alameda is proper pursuant to 28 U.S.C. § 1391(a)
                      7      because Defendant is a resident of this District pursuant to 28 U.S.C. § 1391(c), and because a
                      8      substantial part of the events or omissions giving rise to the claim occurred in this District.
                      9             31.     Intradistrict Assignment (L.R. 3-2(c) and (d) and 3-5(b)): This action arises in
                   10        Alameda County, in that a substantial part of the events which give rise to the claims asserted
                   11        herein occurred in Alameda County. Pursuant to L.R. 3-2(c), all civil actions which arise in
                   12        Alameda County shall be assigned to the San Francisco Division or the Oakland Division.
                   13                                             LEGAL BACKGROUND
                   14               32.     In light of the significant amount of plastic that is marketed and labeled as
                   15        recyclable and instead ends up in landfills, incinerators, communities, and the natural
                   16        environment, the Legislature of the State of California has declared that “it is the public policy of
                   17        the state that environmental marketing claims, whether explicit or implied, should be
                   18        substantiated by competent and reliable evidence to prevent deceiving or misleading consumers
                   19        about the environmental impact of plastic products.” Cal. Pub. Res. Code § 42355.5. The policy
                   20        is based on the Legislature’s finding that “littered plastic products have caused and continue to
                   21        cause significant environmental harm and have burdened local governments with significant
                   22        environmental cleanup costs.” Id. § 42355.
                   23               33.     The California Business and Professions Code § 17580.5 makes it “unlawful for
                   24        any person to make any untruthful, deceptive, or misleading environmental marketing claim,
                   25        whether explicit or implied.” Pursuant to that section, the term “environmental marketing claim”
                   26        includes any claim contained in the Guides for use of Environmental Marketing Claims published
                   27        by the FTC (the “Green Guides”). Id.; see also 16 C.F.R. § 260.1, et seq.
                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -13-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                                 Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 15 of 41



                      1              34.    Under the Green Guides, “[i]t is deceptive to misrepresent, directly or by
                      2      implication, that a product or package is recyclable. A product or package shall not be marketed
                      3      as recyclable unless it can be collected, separated, or otherwise recovered from the waste stream
                      4      through an established recycling program for reuse or use in manufacturing or assembling another
                      5      item.” 16 C.F.R. § 260.12(a). This definition encompasses the three prongs of recyclability that
                      6      are commonly used in the solid waste industry: (1) accessibility of recycling programs (“through
                      7      an established recycling program”); (2) sortability for recovery (“collected, separated, or
                      8      otherwise recovered from the waste stream”); and (3) end markets (“for reuse or use in
                      9      manufacturing or assembling another item”). The California Public Resources Code similarly
                   10        defines recycling as “the process of collecting, sorting, cleansing, treating, and reconstituting
                   11        materials that would otherwise become solid waste, and returning them to the economic
                   12        mainstream in the form of raw material for new, reused, or reconstituted products which meet the
                   13        quality standards necessary to be used in the marketplace.” Id. § 40180.
                   14                35.    These definitions are consistent with reasonable consumer expectations. For
                   15        instance, the dictionary defines the term “recycle” as: (1) convert (waste) into reusable material,
                   16        (2) return (material) to a previous stage in a cyclic process, or (3) use again. Oxford Dictionary,
                   17        Oxford University Press 2020. Accordingly, reasonable consumers expect that products
                   18        advertised, marketed, sold, labeled, or represented as recyclable will be collected, separated, or
                   19        otherwise recovered from the waste stream through an established recycling program for reuse or
                   20        use in manufacturing or assembling another item.
                   21                36.    Defendant has published its own Recycling Playbook that defines recyclability in a
                   22        similar manner.8 The Playbook defines recyclability as a system of stages: “(1) Collection
                   23        (collection available for a substantial majority of consumers); (2) Sortation (packages are
                   24        separated and aggregated for further processing); (3) Processing (commercial processes recover
                   25

                   26        8
                              The Recycling Playbook, WALMART, INC., last updated Oct. 25, 2019,
                   27        https://www.walmartsustainabilityhub.com/media-library/document/recycling-playbook-
                             november-2019/_proxyDocument?id=0000016e-384f-d8af-a96e-beff25150000 (last accessed on
                   28        Dec. 7, 2020).
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -14-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                                 Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 16 of 41



                      1      material); (4) End-Market (the recycled material is used in new products); and (5) Recycling Rate
                      2      (at least 30% recycling rate achieved for over 400 million inhabitants).” Thus, Defendant’s own
                      3      interpretation of recyclability requires access to recycling programs, sortability, and end markets.
                      4              37.    As reflected in the Green Guides’ language and regulatory history, the FTC does
                      5      not consider a product to be recyclable unless it can actually be recycled. For instance, the Green
                      6      Guides provide that: (1) “[i]f any component significantly limits the ability to recycle the item,
                      7      any recyclable claim would be deceptive;” and (2) “an item that is made from recyclable material,
                      8      but, because of its shape, size, or some other attribute, is not accepted in recycling programs,
                      9      should not be marketed as recyclable.” 16 C.F.R. §§ 260.12(a) and (d); see also id., § 260.12(d),
                   10        Examples 2 and 6. And in promulgating the current recycling definition that encompasses
                   11        accessibility, sortability and end markets, the FTC clarified that “[f]or a product to be called
                   12        recyclable, there must be an established recycling program, municipal or private, through which
                   13        the product will be converted into, or used in, another product or package.” See 63 Fed. Reg. 84,
                   14        24247 (May 1, 1998) (emphasis added). As the FTC has stated, “while a product may be
                   15        technically recyclable, if a program is not available allowing consumers to recycle the product,
                   16        there is no real value to consumers.” Id., at 24243.
                   17                38.    The Green Guides also provide specific examples of recycling claims that the FTC
                   18        considers deceptive, as well as examples of ways in which marketers can qualify those claims.9
                   19        Compliance with the examples provided by the FTC qualifies as a defense to a claim under the
                   20        EMCA. B&P Code § 17580.5(b). Under the Green Guides, a marketer may make an unqualified
                   21        recyclable claim if a substantial majority of consumers or communities have access to recycling
                   22        facilities for that item. 16 C.F.R. § 260.12(b)(1). A “substantial majority” means at least 60
                   23        percent of consumers or communities where the item is sold. Id. Absent such evidence,
                   24        marketers are required to use qualifications that vary in strength depending on the degree of
                   25        consumer access to recycling for an item. Id., § 260.12(b)(2). For instance, if recycling facilities
                   26

                   27        9
                               The examples in the Green Guides are specifically provided by the FTC as its “views on how
                   28        reasonable consumers likely interpret certain claims.” 16 C.F.R. § 260.1(d).
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -15-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 17 of 41



                      1      are available to slightly less than 60 percent of consumers or communities, the Green Guides
                      2      recommend that a marketer should qualify the recyclable claim by stating “this product may not
                      3      be recyclable in your area,” or “recycling facilities for this product may not exist in your area.”
                      4      Id. If recycling facilities are available only to a few consumers, the Green Guides recommend
                      5      that a marketer should qualify its recyclable claim by stating “this product is recyclable only in a
                      6      few communities that have appropriate recycling facilities.” Id.
                      7             39.     The Green Guides specifically identify qualifications that may be misleading or
                      8      deceptive to a reasonable consumer. For instance, a “check locally” disclaimer is presumptively
                      9      deceptive. See 16 C.F.R. § 260.12, Example 4. The FTC made this determination based on a
                   10        survey it conducted in which it determined that “there was no statistical difference” between a
                   11        consumer’s perception of an unqualified recyclable claim and a “check locally” disclaimer. See
                   12        63 Fed. Reg. 84, 24244 (May 1, 1998). Accordingly, the FTC concluded that a “check locally”
                   13        disclaimer is deceptive because it does not “adequately disclose the limited availability of
                   14        recycling programs,” and removed the disclaimer as an example of a permissible qualification.
                   15        See 16 C.F.R. § 260.12, Example 4; 63 Fed. Reg. 84, 24244 (May 1, 1998).
                   16               40.     California law and the Green Guides also require that marketers substantiate
                   17        environmental marketing claims. California law requires marketers to maintain “in written form”
                   18        records supporting the validity of environmental representations. B&P § 17580(a). This
                   19        requirement includes records regarding whether consumer goods conform with the Green Guides’
                   20        use of the terms “recycled” and “recyclable.” Id., § 17580(a)(5). It was the specific intent of the
                   21        California Legislature that the information and documentation supporting the validity of
                   22        environmental marketing representations “shall be fully disclosed to the public.” Id., § 17580(d).
                   23        Likewise, the Green Guides require marketers to ensure that their claims are supported by a
                   24        reasonable basis prior to making the claim. 16 C.F.R. § 260.2. A reasonable basis is defined as
                   25        competent and reliable scientific evidence, such as “tests, analyses, research, or studies that have
                   26        been conducted and evaluated in an objective manner by qualified persons and are generally
                   27        accepted in the profession to yield accurate and reliable results.” Id. Such evidence should be
                   28        sufficient in quality and quantity. Id.
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -16-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 18 of 41



                      1                                          BACKGROUND FACTS
                      2             41.     In the past decade humans across the globe have produced 8.3 billion metric tons
                      3      of plastic, most of it in disposable products and packaging that ends up as trash or pollution.10 Of
                      4      the 8.3 billion metric tons produced, 6.3 billion metric tons have become plastic waste and only
                      5      9% of that has been recycled.11 A third of the single-use plastic generated ends up in the natural
                      6      environment, accounting for 100 million metric tons of plastic pollution in 2016.12 Current
                      7      estimates suggest that there are over 150 million tons of plastics in the ocean.13 The
                      8      Environmental Protection Agency estimates that Americans alone disposed of 35.7 million tons
                      9      of plastic in 2018, 91.3% of which was not recycled.14 While California had a goal to achieve a
                   10        75% recycling rate by 2020, California’s recycling rate is actually in decline. According to
                   11        CalRecycle, in 2014 California’s recycling rate was 50%, dropping to 47% in 2015 and down to
                   12        44% in 2016.15 According to the California Statewide Commission on Recycling Markets and
                   13        Curbside Recycling, the state’s recycling rate dropped to 37% in 2019.16
                   14

                   15

                   16        10
                                Roland Geyer, et al., Production, use, and fate of all plastics ever made, SCIENCE ADVANCES,
                             Jul. 19, 2017, https://plasticoceans.org/wp-
                   17        content/uploads/2018/05/Production_use_and_fate_of_all_plastics_ever_made.pdf (last accessed
                             Dec. 7, 2020).
                   18        11
                                Id.
                   19        12
                                No Plastic in Nature: Accessing Plastic Ingestion From Nature to People, WWF, June 2019,
                             https://d2ouvy59p0dg6k.cloudfront.net/downloads/plastic_ingestion_web_spreads.pdf at p. 6 (last
                   20        accessed Dec. 7, 2020).
                             13
                   21           The New Plastics Economy Rethinking the Future of Plastics, ELLEN MACARTHUR
                             FOUNDATION AND MCKINSEY & COMPANY (2016), https://plasticoceans.org/wp-
                   22        content/uploads/2018/05/EllenMacArthurFoundation_TheNewPlasticsEconomy_Pages.pdf at p.
                             17 (last accessed Dec. 7, 2020).
                   23        14 14
                                   EPA, 2018 Advancing Sustainable Materials Management: Facts and Figures Report –
                             Tables and Figures. (https://www.epa.gov/sites/production/files/2021-
                   24        01/documents/2018_tables_and_figures_dec_2020_fnl_508.pdf (last accessed Feb. 14, 2021).
                   25
                             15
                                California’s Statewide Recycling Rate, CALRECYCLE, last updated Mar. 3, 2020,
                             https://www.calrecycle.ca.gov/75percent/recyclerate (last accessed Dec. 7, 2020).
                   26        16
                                California Statewide Commission on Recycling Markets and Curbside Recycling Policy
                             Recommendations, CALRECYCLE,
                   27        https://drive.google.com/drive/folders/17URSu4dubsoX4qV0qH3KciSWZhV595o5
                   28        (last accessed Feb. 14, 2021).
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                              -17-
                                                       FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 19 of 41



                      1                 42.   Recent investigations into the proliferation of plastic pollution plaguing the natural
                      2      environment have revealed that the plastics industry has known for decades that most products
                      3      and packaging made from plastic would not be recycled. On September 11, 2020, National
                      4      Public Radio (“NPR”) published an investigation illustrating the plastic industry’s decades-long
                      5      awareness that recycling would not keep plastic products or packaging out of landfills,
                      6      incinerators, communities, or the natural environment.17 In a 1974 speech, one industry insider
                      7      stated “there is serious doubt that [recycling plastic] can ever be made viable on an economic
                      8      basis.”18 Larry Thomas, former president of the Society of the Plastic Industry (known today as
                      9      the Plastics Industry Association), told NPR that “if the public thinks that recycling is working,
                   10        then they are not going to be as concerned about the environment.”19 The NPR investigative
                   11        report details the length and expense that the plastics industry went to deceive consumers that
                   12        plastic was easily recyclable, despite knowledge that the cost of recycling would never be
                   13        economical. Similarly, a recent Canadian Broadcasting Corporation news report describes that
                   14        even the recycling logo was used as a marketing tool to improve the image of plastics after
                   15        environmental backlash in the 1980s.20 “There was never an enthusiastic belief that recycling
                   16        was ultimately going to work in a significant way,” yet the plastics industry spent millions on ads
                   17        to deceive the public as to the efficacy of recycling.21
                   18                   43.   After decades of industry deception that plastic products and packaging are
                   19        recyclable, consumers have recently become even more aware of the problems associated with
                   20        single-use plastics polluting the oceans and the natural environment. The staggering amount of
                   21        plastic pollution accumulating in the environment is accompanied by an array of negative side
                   22
                             17
                   23           Lara Sullivan, How Big Oil Misled The Public Into Believing Plastic Would be Recycled.
                             NPR.ORG (Sep. 11, 2020, 5:00 AM), https://www.npr.org/2020/09/11/897692090/how-big-oil-
                   24        misled-the-public-into-believing-plastic-would-be-recycled (last accessed Dec. 7, 2020).
                             18
                                Id.
                   25        19
                                Id.
                   26        20
                                Recycling was a lie – a big lie – to sell more plastic, industry experts say, CBC.CA, Sep. 23,
                             2020, https://www.cbc.ca/documentaries/the-passionate-eye/recycling-was-a-lie-a-big-lie-to-sell-
                   27        more-plastic-industry-experts-say-1.5735618 (last accessed Dec. 7, 2020).
                             21
                   28             Id.
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                                -18-
                                                         FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 20 of 41



                      1      effects. For example, plastic debris is frequently ingested by marine animals and other wildlife,
                      2      which can be injurious, poisonous, and deadly.22 Floating plastic is also a vector for invasive
                      3      species,23 and plastic that gets buried in landfills can leach harmful chemicals into ground water
                      4      that is absorbed by humans and other animals.24 Plastic litter on the streets and in and around our
                      5      parks and beaches also degrades the quality of life for residents and visitors. Scientists have also
                      6      discovered that plastic releases large amounts of methane, a powerful greenhouse gas, as it
                      7      degrades.25 Thus, plastic pollution contributes to global climate change, which affects California
                      8      in the form of extreme drought, sea level rise, and more frequent and severe wildfires.26
                      9             44.     There are various types of plastic resin that are used to produce single-use plastic
                   10        products and packaging. All rigid plastic bottles and containers sold in California are required to
                   11        include a molded label code that indicates the resin used to produce the plastic bottle or container.
                   12        Cal. Pub. Res. Code § 18015. The code generally consists of a number placed inside a triangle to
                   13        reflect the resin used to make the bottle or container. Id. This code is referred to as a Resin
                   14        Identification Code (“RIC”) and can be used to identify seven types of plastic.
                   15               45.     PET (plastic #1) and HDPE (plastic #2) are widely considered to be the most
                   16        recyclable forms of plastic; however, studies indicate that even products and packaging made
                   17        from these resins often end up in landfills, incinerators, communities, or the natural
                   18
                             22
                   19           Amy Lusher, et al., Microplastics in Fisheries and Aquaculture: Status of knowledge on their
                             occurrence and implications for aquatic organisms and food safety, FAO Fisheries and
                   20        Aquaculture Technical Paper No. 615, Rome, Italy, 2017 http://www.fao.org/3/a-i7677e.pdf (last
                             accessed Dec. 7, 2020).
                   21        23
                                Report on Marine Debris as a Potential Pathway for Invasive Species, NOAA, March 2017,
                             Silver Spring, MD; https://marinedebris.noaa.gov/sites/default/files/publications-
                   22        files/2017_Invasive_Species_Topic_Paper.pdf (last accessed Dec. 7, 2020)
                             24
                   23           Emma L. Teuten, et al., Transport and release of chemicals from plastics to the environment
                             and to wildlife, PHILIOS TRANS R. SOC. LOND. B. BIOL. SCI, July. 27, 2009,
                   24        https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2873017/ (last accessed Dec. 7, 2020).
                             25
                                Sarah-Jeanne Royer, et al., Production of methane and ethylene from plastic in the
                   25        environment, Aug. 1, 2018, PLoS ONE 13(8) e0200574,
                             https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0200574 (last accessed Dec. 7,
                   26        2020).
                             26
                   27           What Climate Change Means for California, U.S. EPA, Aug. 2016, EPA 430-F-16-007,
                             https://19january2017snapshot.epa.gov/sites/production/files/2016-09/documents/climate-change-
                   28        ca.pdf (last accessed Dec. 7, 2020)
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                              -19-
                                                       FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 21 of 41



                      1      environment.27 This is because MRFs and plastic reprocessing plants in the United States cannot
                      2      collect, sort, and process the sheer volume of plastic that is generated by consumer product
                      3      companies on an annual basis.28 The labor and cost required to collect, sort, grind, melt, and
                      4      reconstitute the approximately 35 million tons of single-use plastic produced in the United States
                      5      every year is insurmountable. A recent Greenpeace study revealed that U.S. plastic reprocessing
                      6      facilities can process no more than 23% of PET#1 plastic produced each year and no more than
                      7      13% of HDPE#2.29 More alarmingly, plastics #3-7, which are widely considered to be low-value
                      8      plastics, are rarely, if ever recycled. The Greenpeace study revealed that MRFs can process only
                      9      a negligible percentage of plastics #3-7.30 Additionally, reprocessing plastic creates a significant
                   10        amount of plastic waste that must be landfilled or incinerated. According to the National
                   11        Association for PET Container Resources (“NAPCOR”), processing “easy-to-recycle” PET
                   12        bottles results in 28% material loss.31
                   13               46.     Due to the availability of cheap raw materials to make “virgin plastic,” there is
                   14        essentially no market demand for most types of recycled plastic. Virgin plastic is derived from
                   15        oil and natural gas and has a higher quality than recycled plastic. Recognizing the market
                   16        potential from plastic production, major oil and natural gas companies have greatly expanded
                   17        their petrochemical operations to increase production of plastic resins and products, which drives
                   18        down the price of virgin plastic.32 As a result, using virgin plastic to produce plastic products or
                   19

                   20        27
                                Facts and Figures about Materials, Waste and Recycling, U.S. EPA,
                   21        https://www.epa.gov/facts-and-figures-about-materials-waste-and-recycling/plastics-material-
                             specific-data (last accessed Dec. 7, 2020).
                   22        28
                                Michael Corkery, As Costs Skyrocket, More U.S. Cities Stop Recycling, N.Y. TIMES, Mar. 16,
                             2019, https://www.nytimes.com/2019/03/16/business/local-recycling-costs.html (last accessed
                   23        Dec. 7, 2020).
                             29
                   24           John Hocevar, supra note 6.
                             30
                                Id.
                   25        31
                                NAPCOR, Report on Postconsumer PET Container Recycling Activity in 2017,
                             https://napcor.com/wp-content/uploads/2018/11/NAPCOR_2017RateReport_FINAL.pdf (last
                   26        accessed Feb. 14, 2021)
                             32
                   27           Fueling Plastics: Fossils, Plastics, & Petrochemical Feedstocks. CIEL.ORG (Sep. 2017)
                             https://www.ciel.org/wp-content/uploads/2017/09/Fueling-Plastics-Fossils-Plastics-
                   28        Petrochemical-Feedstocks.pdf (last accessed Dec. 7, 2020).
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -20-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 22 of 41



                      1      packaging is cheaper than using recycled plastic. Recycling facilities no longer have an incentive
                      2      to collect, sort, clean and reprocess waste plastic because there are almost no buyers of the
                      3      resulting plastic, pellets, or scrap materials.
                      4              47.     Historically, recycling facilities in the United States shipped plastic scrap to China
                      5      and other countries in the Far East for recycling. But millions of pounds of that exported plastic
                      6      waste was never recycled.33 Instead, this plastic was burned or dumped into waterways, where it
                      7      was carried into the ocean.34 For years, tons of plastic that U.S. consumers dutifully sorted and
                      8      transported to recycling facilities ultimately ended up in the ocean or the natural environment.
                      9      For example, in 2015 China’s Yangtze river ranked highest for plastic entering the oceans.35 That
                   10        year, 333,000 tons of plastic were deposited into the ocean from the Yangtze river, more than
                   11        double the amount for the river with the next highest amount.36
                   12                48.     In February 2013, based on the high amounts of low-value and contaminated
                   13        plastics shipped there, China enacted Operation Green Fence, an aggressive inspection effort
                   14        aimed at curtailing the amount of contaminated “recyclables” and waste that was being sent to
                   15        China.37 China began inspecting 70 percent of imported containers filled with “recyclables” and
                   16        started cracking down on shippers and recyclers for shipping low-value and contaminated plastic
                   17

                   18

                   19        33
                                Kara Lavender Law, et al. The United States’ contribution of plastic waste to land and ocean,
                             SCI. ADV., Oct. 30, 2020, Vol. 6, no. 44. https://advances.sciencemag.org/content/6/44/eabd0288
                   20        (last accessed Feb 24, 2021)
                   21
                             34
                                Christopher Joyce, Where Will Your Plastic Trash Go Now that China Doesn’t Want it?,
                             NPR.ORG (Mar. 13, 2019, 4:28 PM ET),
                   22        https://www.npr.org/sections/goatsandsoda/2019/03/13/702501726/where-will-your-plastic-trash-
                             go-now-that-china-doesnt-want-it (last accessed Dec. 7, 2020); see also Discarded: Communities
                   23        on the Frontlines of the Global Plastic Crisis, GAIA, Apr. 2019, https://wastetradestories.org/wp-
                   24        content/uploads/2019/04/Discarded-Report-April-22.pdf (last accessed Dec. 7, 2020).
                             35
                                Laurent C.M. Lebreton, et al., River plastic emissions to the world’s oceans, NAT. COMMUN.
                   25        Jun. 7, 2017, 8:15611, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5467230/ (last accessed
                             Dec. 7, 2020).
                   26        36
                                Id.
                             37
                   27           What Operation Green Fence Has Meant for Recycling, WASTE 360,
                             https://www.waste360.com/business/what-operation-green-fence-has-meant-recycling (last
                   28        accessed Dec. 7, 2020).
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                                -21-
                                                         FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 23 of 41



                      1      waste.38 Despite manufacturers’ and recyclers’ awareness of China’s refusal to accept low-value
                      2      and contaminated plastic, the U.S. continued to export most of its plastic waste to China. By
                      3      2016, the U.S. was exporting almost 700,000 tons a year of plastic waste to China.39
                      4             49.     In February 2017, in response to the continued shipment of low-value and
                      5      contaminated plastic waste, China announced its National Sword policy, which banned the
                      6      importation of certain solid waste and set strict contamination limits on recyclable material.
                      7      Because of the National Sword policy, end markets for recycling plastics #3-7 have essentially
                      8      vanished.40 One year after China’s National Sword Policy, China’s plastics imports plummeted
                      9      by 99 percent.41 Following enactment of the National Sword Policy other countries in the Far
                   10        East followed suit by banning imports of low-value and contaminated plastics that had long been
                   11        polluting their environments.42 In May 2019, 187 countries decided to significantly restrict
                   12        international trade in plastic scrap and waste to help address the improper disposal of plastic
                   13        pollution, which are known as the Basel Convention Plastic Waste Amendments.43 The Basel
                   14        Convention Plastic Waste Amendments prohibit export of mixed plastic waste to countries who
                   15

                   16        38
                                Id.
                             39
                   17           Christopher Joyce, supra note 34.
                             40
                                Liz Zarka, Recycling’s Sword of Damocles, EAST BAY EXPRESS, Mar. 21, 2019,
                   18        https://m.eastbayexpress.com/oakland/recyclings-sword-of-damocles/Content?oid=26354842
                             (last accessed Dec. 7, 2020); see also Cheryl Katz., Piling Up: How China’s Ban on Importing
                   19
                             Waste Has Stalled Global Recycling, YALE ENVIRONMENT 360, Mar. 7, 2019,
                   20        https://e360.yale.edu/features/piling-up-how-chinas-ban-on-importing-waste-has-stalled-global-
                             recycling (last accessed Dec. 7, 2020).
                   21        41
                                Cheryl Katz, supra note 40.
                             42
                                Why Some Countries Are Shipping Back Plastic Waste, BBC News,
                   22        https://www.bbc.com/news/world-48444874 (last accessed February 9, 2021); see also
                             International Policies Affecting Global Commodity Markets, Cal Recycle,
                   23        https://www.calrecycle.ca.gov/markets/nationalsword/globalpolicies (last accessed February 9,
                             2021).
                   24        43
                                New International Requirements For The Export And Import of Plastic Recyclables And Waste,
                   25        U.S. EPA, last updated February 17, 2021, https://www.epa.gov/hwgenerators/new-international-
                             requirements-export-and-import-plastic-recyclables-and-
                   26        waste#:~:text=the%20Basel%20Convention.-
                             ,What%20are%20the%20Basel%20plastic%20scrap%20and%20waste%20amendments%3F,mos
                   27        t%20plastic%20scrap%20and%20waste.&text=Prior%20notice%20and%20consent%20is%20req
                             uired%20for%20Basel%20Y48,hazardous%20plastic%20scrap%20and%20waste (last accessed
                   28        February24, 2021).
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                              -22-
                                                       FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 24 of 41



                      1      are not members of the Organization for Economic Co-operation and Development.44 Due to
                      2      increased regulations and restrictions on importing plastic waste, recycling companies can no
                      3      longer sell many types of used plastic at prices that cover their transportation and processing
                      4      costs, providing them with no incentive to do so.
                      5             50.     The writing has been on the wall that China would refuse to accept low-value and
                      6      contaminated plastic waste since 2013. Nonetheless, aware of consumers’ interests in protecting
                      7      the environment, Defendant has increased its labeling of Products as recyclable in California and
                      8      elsewhere in the United States. Defendant has done so despite widespread acknowledgment that
                      9      end markets for plastic waste have been shrinking and that the majority of plastic labeled as
                   10        recyclable in California and other regions in the United States ends up in landfills, incinerators,
                   11        communities, and the natural environment. Defendant has announced that it is working with its
                   12        suppliers to achieve 100% recyclable, reusable, or industrially compostable packaging for all its
                   13        private brand products by 2025.45 By seeking to label many of its private brand products as
                   14        recyclable in California and elsewhere, and by announcing its initiatives to label its Products as
                   15        recyclable to consumers, Defendant is actively participating and controlling the false, misleading,
                   16        and deceptive practices alleged herein.
                   17               51.     In its haste to lure customers to environmentally friendly products and packaging,
                   18        Defendant is making environmental marketing claims that are false, misleading, and deceptive.
                   19        The claims made by Defendant that the Products are recyclable in California are consistent,
                   20        uniform and are material to a reasonable consumer. Because the claims are false and misleading,
                   21        ordinary consumers are likely to be deceived by such representations. In addition, Defendant’s
                   22

                   23        44
                                Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and Their
                             Disposal, open for signature Mar. 23, 1989, adopted May 5, 1992, U.N.T.S. vol. 1673,
                   24        Amendments to Annexes II, VII and IX, Plastic Waste Amendments, effective Jan. 1, 2021,
                             http://www.basel.int/Implementation/Plasticwaste/PlasticWasteAmendments/Overview/tabid/842
                   25        6/Default.aspx (last accessed Feb. 24, 2021).
                             45
                   26           Environmental Highlights, WALMART, INC.,
                             https://corporate.walmart.com/esgreport/environmental#our-environmental-goals, (last accessed
                   27        Dec. 7, 2020); see also Walmart Announces New Plastics Packaging Waste Reduction
                             Commitments, WALMART, INC., https://corporate.walmart.com/newsroom/2019/02/26/walmart-
                   28        announces-new-plastic-packaging-waste-reduction-commitments. (last accessed Dec. 7, 2020).
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -23-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 25 of 41



                      1      practice of misrepresenting the recyclability of the Products in California is long-term and
                      2      extensive. Defendant has been misrepresenting the recyclability of the Products in California
                      3      since at least 2019, and the Products are sold at all of Defendant’s 320 California locations, as
                      4      well as Defendant’s website, which sells Products to California consumers. Defendant’s
                      5      misrepresentations are located directly on the Product’s labels in a uniform and consistent
                      6      manner. Photographs of the recyclable representations on the labels of the Products which were
                      7      taken in California are depicted below.
                      8             52.     Below are examples of recyclable representations on the labels of Products made
                      9      from plastics #3-7 sold by Defendant in California:
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25               53.     Products made from plastics #3-7 are not recyclable in California because such
                   26        Products are rarely, if ever, recycled. The inability for MRFs in California and elsewhere in the
                   27

                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                              -24-
                                                       FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 26 of 41



                      1      United States to recycle plastics #3-7 is well documented.46 According to survey data, less than
                      2      5% of polypropylene (“PP” or plastic #5) tubs are reprocessed into recyclable material.47 To the
                      3      extent they sort them at all, the majority of MRFs in California and elsewhere in the United States
                      4      group plastics #3-7 into bales of mixed plastic because such plastics have little value, especially
                      5      when compared to plastics #1 and #2. Thus, MRFs do not sort individual materials, such as PP or
                      6      polystyrene (“PS” or plastic #6), into separate bales. And since the value of plastics #3-7 is so
                      7      low, there is no end market to reuse such plastic or convert such plastic into reusable material that
                      8      can be used to manufacture or assemble other goods. Ultimately, the majority of plastics #3-7 in
                      9      California and elsewhere in the United States are sent to landfills. For example, ReThink Waste,
                   10        a public agency that operates the Shoreway MRF in San Carlos, California stated that “plastics
                   11        #3-7 are all versions of hard plastic that are very difficult to recycle,” because “there is currently
                   12        no market for the material when it is deconstructed.”48 The Shoreway MRF continues to accept
                   13        plastics #3-7 but states that the collected material is sent to a landfill.49
                   14                   54.   Although California MRFs may still accept plastics #3-7, the reality is that the
                   15        Products are not recycled in California. One reason MRFs accept items even though they are not
                   16        recyclable is due to pressure from local authorities to meet solid waste diversion goals. This
                   17        phenomenon has been recognized by the FTC. In promulgating the most recent version of the
                   18        Green Guides, the FTC stated (under the heading “Packages Collected for Public Policy Reasons
                   19        but Not Recycled”), “The Commission agrees that unqualified recyclable claims for categories of
                   20        products that municipal recycling programs collect, but do not actually recycle, may be deceptive.
                   21

                   22
                             46
                                 John Hocevar, supra note 6; America’s ‘recycled’ plastic waste is clogging landfills, survey
                             finds. THE GUARDIAN, Feb. 18, 2020, https://www.theguardian.com/us-
                   23        news/2020/feb/18/americas-recycled-plastic-waste-is-clogging-landfills-survey-finds (last
                             accessed Dec. 7, 2020); Americans’ plastic recycling is dumped into landfills, investigation
                   24        shows, THE GUARDIAN, Jun. 21, 2019, https://www.theguardian.com/us-news/2019/jun/21/us-
                             plastic-recycling-landfills (last accessed Dec. 7, 2020); Gwynn Guilford, A lot of US plastic isn’t
                   25        actually being recycling since China put up its Green Fence, QUARTZ, Sep. 16, 2013,
                   26        https://qz.com/122003/plastic-recycling-china-green-fence/ (last accessed Dec. 7, 2020).
                             47
                                John Hocevar, supra note 6.
                   27        48
                                 Id. at p. 8.
                             49
                   28             Id.
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                                 -25-
                                                         FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 27 of 41



                      1      To make a non-deceptive unqualified claim, a marketer should substantiate that a substantial
                      2      majority of consumers or communities have access to facilities that will actually recycle, not
                      3      accept and ultimately discard, the product. As part of this analysis, a marketer should not assume
                      4      that consumers or communities have access to a particular recycling program merely because the
                      5      program will accept a product.”50 Thus, although the Products may be accepted for recycling by
                      6      some curbside programs in California, MRFs do not collect, sort, and separate such low-value
                      7      plastics because there is no end market to reuse such items or convert them into reusable material.
                      8                55.    Because the Products are rarely, if ever, recycled in California, Defendant cannot
                      9      make any recycling claims as to these Products in California. However, at a minimum,
                   10        Defendant is required to clearly and prominently qualify recyclable claims to avoid deception
                   11        about the availability of recycling programs and collection sites to consumers in California. 16
                   12        C.F.R. § 260.12(b). Under the Green Guides, marketers may qualify recyclable claims by stating
                   13        the percentage of consumers or communities that have access to facilities that recycle the item.
                   14        Id. § 260.12(b)(2). In the alternative, marketers may use qualifications that vary in strength
                   15        depending on facility availability. Id. Thus, the strength of the qualification depends on the level
                   16        of access to an appropriate facility that actually recycles a product. A marketer may only make
                   17        an unqualified recyclable claim if a substantial majority of consumers or communities have
                   18        access to recycling facilities that actually recycle the items.51 Id. § 260.12(b)(1). Because few, if
                   19        any, consumers have access to recycling facilities that actually recycle the Products in California,
                   20        Defendant must provide an unequivocally strong qualification for any recyclability claim
                   21        regarding such Products in California.
                   22                  56.    Here, Defendant provided no qualifications for some of the Products. For other
                   23        Products, Defendant provided the same two fine print qualifications for each Product: “check
                   24        locally” and “not recycled in all communities.” As an initial matter, the fine print is
                   25
                             50
                               FED. TRADE COMM’N, The Green Guides Statement of Basis and Purpose, (2012) available at:
                   26        https://www.ftc.gov/sites/default/files/attachments/press-releases/ftc-issues-revised-green-
                             guides/greenguidesstatement.pdf (referenced in 77 Fed. Reg. 197, 62122 (Oct. 11, 2012)), at pp.
                   27        174-175.
                   28
                             51
                                  A “substantial majority” means at least 60 percent. 16 C.F.R. § 260.12(b)(1).
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                                -26-
                                                         FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 28 of 41



                      1      approximately 2-point font, making it difficult for consumers to notice, yet alone read. In
                      2      addition, as stated above, a “check locally” disclaimer is per se deceptive under the Green Guides.
                      3      Id., § 260.12(d), Example 4. Moreover, the “not recycled in all communities” qualification does
                      4      not satisfy the safe harbor examples in the Green Guides because it does not inform consumers of
                      5      the limited availability of recycling programs for the Products. Id. A reasonable consumer is
                      6      likely to believe that if their community has a recycling program, then the Products are likely
                      7      recyclable in their community. By including the language “check locally” and “not recycled in
                      8      all communities” together, Defendant is incorrectly implying that consumers need only check
                      9      locally to determine whether recycling facilities exist in their community, not whether the
                   10        recycling facilities in their community actually recycle the Products. The FTC has explicitly
                   11        stated such an implication is deceptive. See 63 Fed. Reg. 84, 24244 (May 1, 1998); 16 C.F.R. §
                   12        260.12(b)(2). Worse yet, even if a consumer followed Defendant’s directive to check locally to
                   13        determine whether a facility actually recycled the Products, many recycling facilities in California
                   14        (which are often operated by private companies) have no duty to provide such information and
                   15        are unwilling to answer detailed consumer inquiries about their recycling capabilities. In sum,
                   16        Defendant’s recyclable representations on the Products sold in California are false, misleading,
                   17        and deceptive to reasonable consumers.
                   18               57.     Defendant also sells Products that do not contain a RIC and are therefore made
                   19        from unidentified plastic. Nonetheless, Defendant also states that these Products are recyclable.
                   20        Below is an example of a false, misleading, and deceptive label on a Product sold by Defendant in
                   21        California that is made from an unidentified plastic:
                   22

                   23

                   24

                   25

                   26

                   27

                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                              -27-
                                                       FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 29 of 41



                      1             58.     Here, the unidentified plastic contains the fine print qualifications “check locally”
                      2      and “not recycled in all communities.” These fine print qualifications are deceptive for the
                      3      reasons stated above. In addition, even if a consumer understood the qualifications to mean that
                      4      they are required to check with their local recycling facilities to determine whether the Products
                      5      can be recycled, it is impossible for them to take such actions because there is no way for a
                      6      consumer to determine what type of plastic resin the Products are made from. And even if a MRF
                      7      was willing to answer a consumer’s questions, a consumer would not be able to ask whether an
                      8      unidentified plastic material is recyclable. In sum, representations that unidentified plastic
                      9      Products are recyclable in California and that consumers need only “check locally” to determine
                   10        whether the Products are recyclable are deceptive.
                   11               59.     Some of Defendant’s Products are packaged in a shrink sleeve that prevent the
                   12        Products from being recyclable in California and elsewhere in the United States. Below is an
                   13        example of a recyclable representation on a Product packaged in a shrink sleeve sold by
                   14        Defendant in California:
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24               60.     These Products are not recyclable in California and elsewhere in the United States
                   25        because the plastic shrink sleeve cannot be recycled. The Green Guides are clear: “if any
                   26        component significantly limits the ability to recycle the item, any recyclable claim would be
                   27        deceptive. An item that is made from recyclable material, but because of its shape, size or some
                   28        other attribute is not accepted in recycling programs, should not be marketed as recyclable.” 16
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -28-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 30 of 41



                      1      C.F.R. § 260.12(d). Here, these Products contain a plastic shrink sleeve that is not recyclable and
                      2      that is difficult and dangerous to remove. The shrink sleeves are wrapped tightly around the
                      3      Products, thereby requiring consumers to use a knife or sharp object to cut the shrink sleeve free
                      4      from the Products. Due to the difficulty in removing the shrink sleeves, most consumers are
                      5      unwilling to remove the shrink sleeves from the Products prior to placing the Products in their
                      6      recycling bins. Furthermore, most consumers believe that if their municipality offers recycling
                      7      services, then all products marketed as “recyclable” can be recycled. Thus, most consumers will
                      8      place the Products in the recycling bin without removing the shrink sleeve under the false
                      9      impression that the Products can be recycled, when the Products cannot in fact be recycled with
                   10        the plastic shrink sleeve. This is problematic because few, if any, recycling programs in
                   11        California and elsewhere in the United States accept Products with shrink sleeves for recycling,
                   12        Products with shrink sleeves cannot be sorted because they are made from mixed materials, and
                   13        shrink sleeves contaminate the recycling stream and may damage recycling machinery. Due to
                   14        these issues, there is no end market for Products with shrink sleeves and most of these Products
                   15        end up in landfills, incinerators, communities, or the natural environment. Representing that
                   16        Products packaged in a shrink sleeve are recyclable in California is therefore deceptive.
                   17               61.     Lastly, Defendant sells numerous Products packaged in plastic film that contain a
                   18        store drop-off representation despite the limited availability of such programs in California and
                   19        elsewhere in the United States. Below is an example of a recyclable representation on such a
                   20        Product sold by Defendant in California:
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                              -29-
                                                       FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 31 of 41



                      1             62.     These Products cannot be recycled by established recycling programs. Rather, the
                      2      packaging must be dropped off at participating stores. This is because plastic bags and film
                      3      cannot be separated for recycling. The Green Guides specifically warn about plastic trash bags:
                      4      “Because trash bags ordinarily are not separated from other trash at the landfill or incinerator for
                      5      recycling, they are highly unlikely to be used again for any purpose. Even if the bag is
                      6      technically capable of being recycled, the claim is deceptive since it asserts an environmental
                      7      benefit where no meaningful benefit exists.” 16 C.F.R. § 260.3(c), Example 2. Although the fine
                      8      print representations on these Products communicate that the Products must be “dropped off” to
                      9      be recyclable, many of Defendant’s stores in California do not accept the Products for recycling.
                   10        In the past, California required supermarkets of a certain size to maintain a plastic carryout bag
                   11        collection bin, but that rule expired on January 1, 2020. See California Public Resources Code §
                   12        42257. Consequently, many retail stores in California, including Defendant’s stores, no longer
                   13        accept plastic bags for drop-off recycling. For instance, according to an informal survey, 0 of 8
                   14        of Defendant’s stores in South Orange County, California have takeback bins to recycle plastic
                   15        film. According to Defendant’s own data, it only provides access to in-store plastic bag and film
                   16        recycling bins in approximately half of its stores (Defendant maintains roughly 5,353 retail stores
                   17        nationwide, but only provides drop-off locations at approximately 2,900 locations).52
                   18               63.      In addition, a 2017 report on Film Recycling Investment found that only 7% of
                   19        retail bags that are available for recycling are returned by residents for recycling.53 That report
                   20        further found that of the approximately 300 million pounds of plastic film that reprocessing
                   21        facilities receive a year, only 10 million pounds (approximately 3%) are able to be marketed due
                   22        to the poor quality of plastic film and the lack of recycling markets for such low-value plastic.
                   23        Due to the lack of recycling markets for plastic film, 93% of California MRFs do not even accept
                   24        it, and the reprocessing facilities that do accept it do not have the capacity to recycle large
                   25
                             52
                                2020 Environmental, Social and Governance Report, WALMART, INC.,
                   26        https://cdn.corporate.walmart.com/90/0b/2271 5fd34947927eed86a72c788e/walmart-esg-report-
                             2020.pdf, (last accessed Dec. 7, 2020).
                   27        53
                                Film Recycling Investment Report, prepared by RSE USA, THE CLOSED LOOP FOUNDATION
                   28        (2017), at p. 19.
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -30-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 32 of 41



                      1      quantities of plastic film. Based on these data, even if more consumers returned plastic bag film
                      2      for drop-off recycling, California MRFs do not have the capacity to sort and recycle it. Thus, the
                      3      representation that these Products are recyclable if dropped off fails to communicate the limited
                      4      availability of both drop-off sites and programs that can actually recycle the Products in violation
                      5      of the Green Guides. Ultimately, Products packaged in plastic film are not accepted by most
                      6      MRFs nor can they be collected, sorted, or separated from the general waste stream.
                      7      Consequently, there is no end market to recycle such Products in California.
                      8             64.     Many environmentally motivated consumers purchase the Products from
                      9      Defendant based on the belief that the Products will be recycled. These consumers have no way
                   10        of knowing whether the Products are actually segregated from the general waste stream, cleaned
                   11        of contamination, or reused or converted into a material that can be reused or used in
                   12        manufacturing or assembling another item. These consumers place a high priority on
                   13        environmental concerns in general, and on the negative consequences regarding the proliferation
                   14        of plastic pollution in particular. Based on the labeling and advertising of Defendant’s Products,
                   15        reasonable consumers believe that the Products are recyclable. Defendant’s representations that
                   16        the Products are recyclable are thus material to reasonable consumers.
                   17               65.     One of the major problems associated with mislabeling the Products as recyclable
                   18        is that this can lead to contaminating the recycling stream with unrecyclable materials that will
                   19        hinder the ability of recycling facilities to process items that are legitimately recyclable. For
                   20        instance, according to the Recycling Partnership, “plastic bags cause MRF operators to shut down
                   21        the recycling line many times a day to cut off bags that have wrapped around equipment. This
                   22        maintenance shut down reduces throughput for a facility, raises cost of labor to sort materials and
                   23        maintain equipment, increases waste coming out of the MRF, and puts workers at risk of injury
                   24        when they are performing maintenance.”54 By encouraging consumers to place the Products in
                   25        recycling bins, Defendant is contaminating the recycling stream with unrecyclable materials that
                   26
                             54
                   27          Asami Tanimoto, West Coast Contamination Initiative Research Report, THE RECYCLING
                             PARTNERSHIP, Apr. 2020, https://recyclingpartnership.org/wp-content/uploads/2020/04/The-
                   28        Recycling-Partnership_WCCI-Report_April-2020_Final.pdf at p. 13 (last accessed Dec. 7, 2020).
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -31-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 33 of 41



                      1      prevents legitimately recyclable materials from being recycled. Environmentally motivated
                      2      consumers who purchase the Products in the belief that they are recyclable are thus unwittingly
                      3      hindering recycling efforts.
                      4             66.     Greenpeace’s mission is to protect the natural environment and expose
                      5      environmental harms to the public. Given that many consumers actively seek to purchase
                      6      recyclable products because they are environmentally conscious, and given that reasonable
                      7      consumers believe that Products labeled as recyclable will likely be recycled, Defendant’s false,
                      8      misleading, and deceptive recyclable claims on the Products have frustrated Greenpeace’s
                      9      mission. Greenpeace has spent money, staff time, and other organizational resources, in response
                   10        to this frustration of purpose by evaluating the problems associated with the proliferation of
                   11        plastic pollution, investigating Defendant’s recyclable representations in California, publishing a
                   12        report on Defendant’s recyclable label initiative, communicating with Defendant in California,
                   13        and informing its supporters and the public in California with respect to Defendant’s false,
                   14        misleading, and deceptive recycling labels. Most of this work was conducted in California by
                   15        Greenpeace’s California-based staff.
                   16               67.     Defendant is aware that the Products are not recyclable in California, including
                   17        under its own definition of recyclability, yet Defendant has not undertaken any effort to notify its
                   18        customers of the problem. Defendant’s failure to disclose that the Products are not recyclable in
                   19        California is an omission of fact that is material to reasonable consumers.
                   20               68.     Plaintiff seeks an order enjoining Defendant from making false, misleading, and
                   21        deceptive claims regarding the recyclability of its Products in California. If an injunction is not
                   22        granted, Plaintiff will suffer irreparable injury because it will continue to spend money, staff time,
                   23        and other organizational resources to combat Defendant’s false, misleading, and deceptive
                   24        representations in California and to inform the public that the Products are not actually recyclable
                   25        in California. Thus, Plaintiff has no adequate remedy at law for the injuries currently being
                   26        suffered as an award of monetary damages would not prohibit Defendant’s false, misleading, and
                   27        deceptive statements in California. In addition, plastic pollution caused by Defendant’s sale of
                   28        the Products in California and the resulting harms to California waters, coasts, communities, and
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -32-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 34 of 41



                      1      marine life will continue to negatively impact Greenpeace’s efforts to protect these critical
                      2      resources. California consumers may also contaminate the recycling stream by unknowingly
                      3      placing the Products in their recycling bins, preventing legitimately recyclable products from
                      4      being recycled. Accordingly, an injunction prohibiting Defendant’s recycling representations will
                      5      serve the public interest.
                      6                                           FIRST CAUSE OF ACTION
                      7             (Plaintiff Alleges Violations of California Business & Professions Code § 17200,
                                                     et seq. Based on Fraudulent Acts and Practices)
                      8
                                    69.     Plaintiff incorporates by reference the allegations set forth above.
                      9
                                    70.     Under Business & Professions Code § 17200, any business act or practice that is
                   10
                             likely to deceive members of the public constitutes a fraudulent business act or practice.
                   11
                                    71.     Defendant has engaged and continues to engage in conduct that is likely to deceive
                   12
                             members of the public. This conduct includes, but is not limited to, representing that the Products
                   13
                             are recyclable in California.
                   14
                                    72.     Plaintiff has no adequate remedy at law for the injuries currently being suffered as
                   15
                             an award of monetary damages would not prohibit Defendant’s false, misleading, and deceptive
                   16
                             statements. If an injunction is not granted, Plaintiff will suffer irreparable injury because it will
                   17
                             continue to spend money, staff time, and other organizational resources to combat Defendant’s
                   18
                             false and misleading representations in California and to inform the public that the Products are
                   19
                             not actually recyclable in California.
                   20
                                    73.     Defendant’s claims that the Products are recyclable are material, untrue, and
                   21
                             misleading. These recyclable claims are prominent on all of Defendant’s marketing, advertising,
                   22
                             and labeling materials for the Products in California. Because part of Greenpeace’s mission is to
                   23
                             ensure that consumers are not misled by environmental marketing claims, Greenpeace spent
                   24
                             money, staff time, and other organizational resources investigating Defendant’s recycling
                   25
                             representations. But for Defendant’s egregious labeling practices in California and elsewhere in
                   26
                             the United States, Greenpeace would have used that money, staff time, and organizational
                   27
                             resources for other campaigns, including its other plastic campaigns. Greenpeace has thus
                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                                 -33-
                                                          FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 35 of 41



                      1      suffered injury in fact and lost money or property as a direct result of Defendant’s
                      2      misrepresentations and material omissions occurring in California.
                      3             74.     By committing the acts alleged above, Defendant has engaged in fraudulent
                      4      business acts and practices, which constitute unfair competition within the meaning of Business
                      5      & Professions Code § 17200.
                      6             75.     An action for injunctive relief is specifically authorized under Business &
                      7      Professions Code § 17203.
                      8             Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.
                      9                                      SECOND CAUSE OF ACTION
                   10           (Plaintiff Alleges Violations of California Business & Professions Code § 17200, et seq.
                                                        Based on Commission of Unlawful Acts)
                   11
                                    76.     Plaintiff incorporates by reference the allegations set forth above.
                   12
                                    77.     The violation of any law constitutes an unlawful business practice under Business
                   13
                             & Professions Code § 17200.
                   14
                                    78.     Defendant’s conduct violates Section 5 of the Federal Trade Commission Act
                   15
                             (“FTC Act”), 15 U.S.C. § 45, which prohibits unfair methods of competition and unfair or
                   16
                             deceptive acts or practices in or effecting commerce. By misrepresenting that the Products are
                   17
                             recyclable, Defendant is violating Section 5 of the FTC Act.
                   18
                                    79.     Defendant’s conduct also violates California Business & Professions Code
                   19
                             § 17500, which prohibits knowingly making, by means of any advertising device or otherwise,
                   20
                             any untrue or misleading statement with the intent to sell a product or to induce the public to
                   21
                             purchase a product. By misrepresenting that the Products are recyclable, Defendant is violating
                   22
                             Business & Professions Code § 17500.
                   23
                                    80.     Defendant’s conduct also violates California Business & Professions Code
                   24
                             § 17580.5, which makes it unlawful for any person to make any untruthful, deceptive, or
                   25
                             misleading environmental marketing claim. Pursuant to § 17580.5, the term “environmental
                   26
                             marketing claim” includes any claim contained in the Green Guides. 16 C.F.R. § 260.1, et seq.
                   27
                             Under the Green Guides, “[i]t is deceptive to misrepresent, directly or by implication, that a
                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                              -34-
                                                       FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 36 of 41



                      1      product or package is recyclable. A product or package shall not be marketed as recyclable
                      2      unless it can be collected, separated, or otherwise recovered from the waste stream through an
                      3      established recycling program for reuse or use in manufacturing or assembling another item.” 16
                      4      C.F.R. § 260.12(a). By misrepresenting that the Products are recyclable as described above,
                      5      Defendant is violating Business & Professions Code § 17580.5.
                      6             81.       By violating the FTC Act and Business & Professions Code §§ 17500 and
                      7      17580.5, Defendant has engaged in unlawful business acts and practices which constitute unfair
                      8      competition within the meaning of Business & Professions Code § 17200.
                      9             82.       Plaintiff has no adequate remedy at law for the injuries currently being suffered as
                   10        an award of monetary damages would not prohibit Defendant’s unlawful acts. If an injunction is
                   11        not granted, Plaintiff will suffer irreparable injury because it will continue to spend money, staff
                   12        time, and other organizational resources to combat Defendant’s false and misleading
                   13        representations in California and to inform the public that the Products are not actually recyclable
                   14        in California.
                   15               83.       Defendant’s claims that the Products are recyclable are material, untrue, and
                   16        misleading. These recyclable claims are prominent on all of Defendant’s marketing, advertising,
                   17        and labeling materials for the Products in California. Because part of Greenpeace’s mission is to
                   18        ensure that consumers are not misled by environmental marketing claims, Greenpeace spent
                   19        money, staff time, and other organizational resources investigating Defendant’s recycling
                   20        representations. But for Defendant’s egregious labeling practices in California and elsewhere in
                   21        the United States, Greenpeace would have used that money, staff time, and organizational
                   22        resources for other campaigns, including its other plastic campaigns. Greenpeace has thus
                   23        suffered injury in fact and lost money or property as a direct result of Defendant’s
                   24        misrepresentations and material omissions occurring in California.
                   25               84.       An action for injunctive relief is specifically authorized under Business &
                   26        Professions Code § 17203.
                   27               Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.
                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                                -35-
                                                         FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 37 of 41



                      1                                         THIRD CAUSE OF ACTION
                      2         (Plaintiff Alleges Violations of California Business & Professions Code § 17200, et seq.
                                                           Based on Unfair Acts and Practices)
                      3
                                    85.     Plaintiff incorporates by reference the allegations set forth above.
                      4
                                    86.     Under California Business & Professions Code § 17200, any business act or
                      5
                             practice that is unethical, oppressive, unscrupulous, or substantially injurious to consumers, or
                      6
                             that violates a legislatively declared policy, constitutes an unfair business act or practice.
                      7
                                    87.     Defendant has engaged and continues to engage in conduct which is immoral,
                      8
                             unethical, oppressive, unscrupulous, and substantially injurious to consumers. This conduct
                      9
                             includes, but is not limited to, advertising and marketing the Products as recyclable in California
                   10
                             when they are not. By taking advantage of consumers concerned about the environmental
                   11
                             impacts of plastic pollution, Defendant’s conduct, as described herein, far outweighs the utility, if
                   12
                             any, of such conduct.
                   13
                                    88.     Defendant has engaged and continues to engage in conduct that violates the
                   14
                             legislatively declared policy of Cal. Pub. Res. Code § 42355.5 against deceiving or misleading
                   15
                             consumers about the environmental impact of plastic products.
                   16
                                    89.     Defendant’s conduct also violates the policy of the Green Guides. The Green
                   17
                             Guides mandate that “[a] product or package shall not be marketed as recyclable unless it can be
                   18
                             collected, separated, or otherwise recovered from the waste stream through an established
                   19
                             recycling program for reuse or use in manufacturing or assembling another item.” 16 C.F.R.
                   20
                             § 260.12(a). It further states that “[a]n item that is made from recyclable material, but because of
                   21
                             its shape, size or some other attribute is not accepted in recycling programs, should not be
                   22
                             marketed as recyclable.” 16 C.F.R. § 260.12(d). As explained above, the Products are rarely, if
                   23
                             ever, recycled because consumers do not have access to recycling programs that accept the
                   24
                             Products, the Products cannot be separated or recovered from the general waste stream and sorted
                   25
                             into the correct materials bale by MRFs, and there are no end markets to reuse the Products or to
                   26
                             convert the Products into a material that can be reused or used in manufacturing or assembling
                   27
                             another item. Nonetheless, some recycling facilities may accept the Products even though they
                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -36-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 38 of 41



                      1      send the Products to a landfill. The FTC has recognized that facilities may accept Products for
                      2      recycling even though they end up in a landfill because of pressure from local authorities to meet
                      3      solid waste diversion goals.55 It is unfair for Defendant to make a recyclable claim based on the
                      4      fact that some recycling facilities may accept the Products, despite the recycling facilities’
                      5      inability to actually recycle the Products. Moreover, consumers believe that products are
                      6      recyclable when they are accepted by a recycling program, even if the recycling facilities end up
                      7      sending the products to a landfill. It is also unfair for Defendant to represent that some Products
                      8      are recyclable via store drop-off, without actually requiring a significant amount of its retail stores
                      9      to maintain a store drop-off bin. Taking advantage of consumer perception in this manner
                   10        violates the policy of the Green Guides.
                   11                 90.    Defendant’s conduct, including failing to disclose that the Products will end up in
                   12        landfills, incinerators, communities, and the natural environment and not be recycled, is
                   13        substantially injurious to consumers. Worse yet, by encouraging consumers to place the Products
                   14        in recycling bins, Defendant is contaminating the recycling stream with unrecyclable materials
                   15        that prevents legitimately recyclable materials from being recycled. Such conduct has caused and
                   16        continues to cause substantial injury to consumers because many consumers would not have
                   17        purchased the Products but for Defendant’s representations that the Products are
                   18        recyclable. Consumers are concerned about environmental issues in general and plastic pollution
                   19        in particular, and Defendant’s representations are therefore material to such
                   20        consumers. Misleading consumers causes injury to such consumers that is not outweighed by any
                   21        countervailing benefits to consumers or competition. Indeed, no benefit to consumers or
                   22        competition results from Defendant’s conduct. Defendant gains an unfair advantage over its
                   23        competitors, whose advertising must comply with Cal. Pub. Res. Code § 42355.5, the FTC Act,
                   24        Cal. Business & Professions Code § 17508, and the Green Guides. Since consumers reasonably
                   25        rely on Defendant’s representations of the Products as recyclable, consumers could not have
                   26        reasonably avoided such injury.
                   27

                   28
                             55
                                  FED. TRADE COMM’N, supra note 50.
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -37-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 39 of 41



                      1             91.     Although Defendant knows that the Products are not ultimately recycled,
                      2      Defendant failed to disclose that fact to its customers.
                      3             92.     By committing the acts alleged above, Defendant has engaged in unfair business
                      4      acts and practices which constitute unfair competition within the meaning of California Business
                      5      & Professions Code § 17200.
                      6             93.     Plaintiff has no adequate remedy at law for the injuries currently being suffered as
                      7      an award of monetary damages would not prohibit Defendant’s unfair business acts and practices.
                      8      If an injunction is not granted, Plaintiff will suffer irreparable injury because it will continue to
                      9      spend money, staff time, and other organizational resources to combat Defendant’s false and
                   10        misleading representations in California and to inform the public that the Products are not
                   11        actually recyclable in California.
                   12               94.     Defendant’s claims that the Products are recyclable are material, untrue, and
                   13        misleading. These recyclable claims are prominent on all of Defendant’s marketing, advertising,
                   14        and labeling materials for the Products in California. Because part of Greenpeace’s mission is to
                   15        ensure that consumers are not misled by environmental marketing claims, Greenpeace spent
                   16        money, staff time, and other organizational resources investigating Defendant’s recycling
                   17        representations. But for Defendant’s egregious labeling practices in California and elsewhere in
                   18        the United States, Greenpeace would have used that money, staff time, and organizational
                   19        resources for other campaigns, including its other plastic campaigns. Greenpeace has thus
                   20        suffered injury in fact and lost money or property as a direct result of Defendant’s
                   21        misrepresentations and material omissions occurring in California.
                   22               95.     An action for injunctive relief is specifically authorized under California Business
                   23        & Professions Code § 17203.
                   24               Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.
                   25

                   26

                   27

                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                                -38-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                              Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 40 of 41



                      1                                           PRAYER FOR RELIEF
                      2             WHEREFORE, Plaintiff has no adequate remedy at law and prays for judgment and relief
                      3      against Defendant as follows:
                      4             A.      That the Court preliminarily and permanently enjoin Defendant from conducting
                      5      its business through the unlawful, unfair, or fraudulent business acts or practices, untrue and
                      6      misleading advertising, and other violations of law described in this Complaint;
                      7             B.      That the Court order Defendant to conduct a corrective advertising and
                      8      information campaign advising consumers that the Products do not have the characteristics, uses,
                      9      benefits, and qualities Defendant has claimed;
                   10               C.      That the Court order Defendant to cease and refrain from marketing and promotion
                   11        of the Products that state or imply that the Products are recyclable in California;
                   12               D.      That the Court order Defendant to implement whatever measures are necessary to
                   13        remedy the unlawful, unfair, or fraudulent business acts or practices, untrue and misleading
                   14        advertising, and other violations of law described in this Complaint;
                   15               E.      That the Court grant Plaintiff its reasonable attorneys’ fees and costs of suit
                   16        pursuant to California Code of Civil Procedure § 1021.5, the common fund doctrine, or any other
                   17        appropriate legal theory; and
                   18               F.      That the Court grant such other and further relief as may be just and proper.
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                               -39-
                                                        FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
                             Case 3:21-cv-00754-MMC Document 24 Filed 03/29/21 Page 41 of 41



                      1                                           JURY DEMAND
                      2                 Plaintiff demands a trial by jury on all causes of action so triable.
                      3

                      4      Dated: March 29, 2021                      Respectfully submitted,
                      5
                                                                        LEXINGTON LAW GROUP
                      6

                      7
                                                                         /s/ Howard Hirsch
                      8                                                 Howard Hirsch (State Bar No. 213209)
                                                                        Ryan Berghoff (State Bar No. 308812)
                      9                                                 Meredyth Merrow (State Baw No. 328337)
                                                                        LEXINGTON LAW GROUP
                   10                                                   503 Divisadero Street
                   11                                                   San Francisco, CA 94117
                                                                        Telephone: (415) 913-7800
                   12                                                   Facsimile: (415) 759-4112
                                                                        hhirsch@lexlawgroup.com
                   13                                                   rbergoff@lexlawgroup.com
                                                                        mmerrow@lexlawgroup.com
                   14

                   15                                                   Attorneys for Plaintiff
                                                                        GREENPEACE, INC.
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
D OCU M ENT P R EPA R ED
 O N R E CY CLE D P A PE R
                                                                          -40-
                                                   FIRST AMENDED COMPLAINT – CASE NO. 3:21-CV-00754-MMC
